Citation Nr: 1045274	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an eye disorder.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 
1971, including in Vietnam.  He received the Purple Heart Medal 
and Combat Action Ribbon, among other decorations.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the Department of 
Veterans Affairs (VA) RO in New York, New York.    

The RO and Insurance Center in Philadelphia, Pennsylvania 
certified this claim to the Board for appellate review.

The Veteran testified in support of this claim during hearings 
held before a Decision Review Officer at the RO and Insurance 
Center in Philadelphia, Pennsylvania in August 2004 and a 
Veterans Law Judge in Washington, D.C. in September 2005.    

The Board remanded this claim to the RO for additional action in 
April 2007 and December 2009.  At the time of the former Remand, 
the claim included the question of whether there was clear and 
unmistakable error (CUE) in prior final decisions denying service 
connection for an eye disorder on a direct basis.  However, in 
December 2009, the Board determined that the Veteran had not 
raised a valid CUE claim.  The Board thus dismissed the claim.  

In both remands, the Board referred to the agency of original 
jurisdiction (AOJ) claims of entitlement to service connection 
for sinusitis and one or more scalp scars and entitlement to 
payment of past due VA compensation.  The claims have not been 
adjudicated.  Accordingly, the Board again refers these claims 
for adjudication. 

By letter dated in June 2010, the Board informed the Veteran that 
the Veterans Law Judge who conducted the September 2005 hearing 
was no longer employed by the Board and that the law required all 
Veterans Law Judges who conduct hearings in an appeal to 
participate in the decisions made after the hearings.  The Board 
offered the Veteran an opportunity to testify at another hearing 
and indicated that if he did not respond in 30 days, the Board 
would assume he did not want another hearing.  The Veteran did 
not respond.  

At times the appeal has been characterized as involving the 
question of whether the Veteran has submitted new and material 
evidence to reopen the claim for service connection for a right 
eye disability on a direct basis and entitlement to service 
connection for a right eye disability on a secondary basis.  As 
discussed below there is a final RO decision denying entitlement 
to service connection for a right eye disability.  This decision 
considered only direct service connection.  The RO subsequently 
adjudicated whether the right eye disability was secondary to a 
service connected disability.  A new theory of entitlement does 
not constitute a new claim, and a final denial of service 
connection for a disability on one theory serves as a final 
denial on all theories.  Bingham v. Principi, 421 F. 3d 1346, 
1349 (Fed. Cir. 2005)).  

As a preliminary matter to determining whether new and material 
evidence has been received, the Board must consider whether newly 
reported diagnoses referable to the eye, mean that the claim 
should be adjudicated on a de novo basis without the need for new 
and material evidence.  The Federal Circuit has held that a claim 
based on a diagnosis not considered at the time of the prior 
denial will be adjudicated on a de novo basis.  Boggs v. Peake, 
520 F.3d 1330, 1337 (Fed. Cir. 2008).  The United States Court of 
Appeals for Veterans Claims (Court) has held however, that in 
determining whether new and material evidence is required, the 
focus of the Board's analysis must be on whether the evidence 
presented truly amounts to a new claim "based upon distinctly 
diagnosed diseases or injuries" or whether it is evidence 
tending to substantiate an element of a previously adjudicated 
matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

The RO previously denied entitlement to service connection for an 
eye disorder by rating decision dated December 1980.  The RO 
based its denial on a finding that, although the Veteran had a 
current visual defect, it was congenital or developmental in 
nature and, as such, could not be classified as an in-service 
disease or injury based on VA law and regulations.  The RO 
considered diagnoses of myopia and refractive error.

Since that decision the record shows a number of new eye 
diagnoses, including presbyopia, astigmatism and color 
deficiency.  Presbyopia is defined as "[t]he physiologic loss of 
accommodation in the eyes in advancing age, said to begin when 
the near point has receded beyond 22cm."  Stedman's Medical 
Dictionary 1440 (27th ed.2000).  An astigmatism is defined as 
"[a] lens or optical system having different refractivity in 
different meridians."  Stedman's Medical Dictionary 159 (27th 
ed. 2000).

Usually, color deficiency is an inherited condition caused by a 
common X-linked recessive gene, which is passed from a mother to 
her son.  But disease or injury damaging the optic nerve or 
retina can also result in loss of color recognition.  American 
Optometric Association, Color Deficiency, www.aoa.org/x4702.xml. 

Given the new diagnoses, , the Board is adjudicating the claim on 
a de novo basis without the need for new and material evidence.



FINDINGS OF FACT

1.  The Veteran has failed without explanation to report for 
necessary examinations scheduled in conjunction with his claim.  

2.  The Veteran does not have an acquired eye disability that is 
the result of a disease or injury in service.

3.  The Veteran does not have an acquired eye disability that was 
caused or aggravated by a service connected disability.



CONCLUSION OF LAW

The criteria for service connection for an acquired eye 
disability have not been met.  38 U.S.C.A. §§ 1110, 1154; 
38 C.F.R. §§ 3.303, 3.310 (2006, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO and Appeals Management Center (AMC) provided the Veteran 
with VCAA notice on his claim by letters dated in October 2004, 
April 2007, July 2008, and February 2010.  In the letters, the RO 
or AMC notified the Veteran of the evidence needed to 
substantiate the claim, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.

The AMC or RO also identified the evidence it had received in 
support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all other 
outstanding evidence provided he identified the sources thereof.  
The RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  Where, as here, notice was not mandated at 
the time of the initial RO decision, it is not error to provide 
remedial notice after such initial decision.  Id. at 120, 122-24.  
Any timing deficiency was cured by readjudication of the claim in 
supplemental statements of the case after the notice was 
provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is to assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  

The Board issued an April 2007 remand so that the Veteran could 
be afforded an examination.  It noted that he had previously 
failed without explanation to report for VA examinations.  He was 
advised that examinations were necessary and that under 38 C.F.R. 
§ 3.655 (2010), failure to report for the examinations without 
good cause could result in the denial of his claims.  The agency 
of original jurisdiction (AOJ) subsequently endeavored to afford 
the Veteran a VA examination in support of his claim.  However, 
after it informed the Veteran of the consequences of failing to 
report to the examination, he did not report.  The Board's remand 
and the AOJ's decisions served to inform the Veteran of the 
reasons why the examinations were needed.

Under the provisions of 38 C.F.R. § 3.655 (2010), where a veteran 
fails to report for a necessary examination in conjunction with 
an original claim, the claim will be decided on the basis of the 
evidence of record.  It follows that VA has no further duty to 
assist the Veteran in substantiating his claim.

II.  Analysis

A.  Service Connection

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of a current disability; 
of in-service incurrence or aggravation of a disease or injury; 
and of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. at 498 
(1997) (holding that, on the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent).  Once evidence is determined to be 
competent, its credibility must be evaluated.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency, a 
legal concept focusing on whether testimony may be heard and 
considered, and credibility, a factual determination focusing on 
the probative value of the evidence).   

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). 

VA amended 38 C.F.R. § 3.310 during the course of this appeal, 
effective from October 10, 2006, to incorporate explicitly the 
holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 
38 C.F.R. § 3.310 (2010)).  This amendment, however, placed 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
establishing a baseline level of disability for the nonservice-
connected condition prior to the aggravation.  Inasmuch as these 
substantive changes do not affect the claim being decided in this 
case, the Board need not determine which version of the law 
applies.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Congenital or developmental defects and refractive error of the 
eye are not considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Analysis

The Veteran's claim has essentially been adjudicated on the basis 
of whether new and material evidence has been received to reopen 
the claim.  A question arises as to whether he will be prejudiced 
if the Board considers his claim on a de novo basis in the first 
instance.  The record shows that the Veteran has made arguments 
with regard to the underlying merits of the service connection 
claim throughout the appeal period.  His hearing testimony 
pertained to the underlying merits of his claim, and he has had 
the opportunity to submit evidence on the merits, and to have 
examinations during which the underlying merits would be 
evaluated.  As such, he is not prejudiced by the Board's 
adjudication of the claim on a de novo basis.  Curry v. Brown, 7 
Vet App 59 (1994).

The Veteran's service medical records show that during combat in 
Vietnam he sustained a shrapnel wound involving his right orbit, 
which resulted in various residuals, including scarring on the 
right eyebrow.  There were no reports of any impairment of the 
eye and on examination for separation from service his visual 
acuity was 20/20 bilaterally.  

On VA examination in August 1971, there was a small scar in the 
right eye brow.  There was no nystagmus or extraocular movements 
(EOM).  The pupils were equally reactive to light and 
accommodation.  The medial were clear and the fundi were normal.  
Distant visual acuity was 20/20, bilaterally.

A VA examination in January 1978, revealed findings similar to 
those of the August 1971 examination, except that visual acuity 
was 20/40 correctable to 20/20 in both eyes.  The diagnoses 
included bilateral myopia (near sightedness).

At a VA examination in October 1980, the Veteran had visual 
acuity of 20/50 bilaterally correctable to 20/25.   The pertinent 
diagnosis was refractive error.  

As discussed above, evidence received since December 1980, shows 
that the Veteran has continued to wear glasses to correct myopia 
and has been diagnosed with other eye disorders or abnormalities 
including an R6 color deficiency (initially thought to be color 
blindness, later shown to be a color anomaly), astigmatism, and 
presbyopia, (first diagnosed on VA examination conducted in 
October 1996, when the Veteran was 46).  

The newly submitted statements indicate the Veteran's belief that 
he has blurred vision and color blindness due to the in-service 
shrapnel wound, or secondary to the service-connected scar on his 
right eyebrow.  According to these statements and his testimony, 
immediately following the previously noted shrapnel wound, he 
began to experience blurred vision and, since then, has continued 
to experience blurred vision.   

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  The 
correct application of 38 U.S.C.A. § 1154(b) requires a three-
step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or 
other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible 
evidence that would allow a reasonable fact finder to 
conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat 
service."  

(2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such 
service."  

(3) Once the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient 
proof of service connection," even if no official 
record of such incurrence exists, unless the 
Government can meet the burden of showing "clear and 
convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d. 389, 392-3 (Fed. Cir. 1996).

During the first two steps of this sequential analysis, the 
credibility determination must be made as to the veteran's 
evidence standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary evidence, 
such as the report of medical examination at separation, be 
brought into play.  Collette v. Brown, 82 F.3d. 393.  

Under 38 U.S.C.A. § 1154(b) competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  

The Veteran's reports of an eye injury at the time of his injury 
to the right orbit are, standing alone without consideration of 
the other evidence of record, credible evidence of an injury in 
combat.  His report is also consistent with the circumstances of 
his combat service.  Hence the first two steps of the Collette 
test are met.

There is, however, clear and convincing evidence against the 
Veteran's report of blurry vision immediately after the combat 
injury.  He was extensively treated and evaluated for his 
injuries in service and his complaints were recorded in detail.  
No complaints were reported referable to the eye and in September 
1970 he was noted to have normal vision.  He voiced no complaint 
referable to his vision or eye function at the time of his 
examination for discharge.

The report of the initial VA examination in 1971, includes a 
fairly detailed list of the Veteran's complaints, but again 
contains no reports of blurred vision or any visual impairment.  
The examination itself shows no impairment of the eye.  Even on 
the VA examinations in 1978 and 1980, when refractive errors were 
initially identified, there were no reports that these errors had 
been present since the in-service injury or were in any way 
related to that injury.

The Veteran's contemporaneous statements, the results of 
examinations, and treatment findings provide clear and convincing 
evidence against a finding that the Veteran incurred a right eye 
injury or disability during combat or at any other time in 
service.

Similarly, to the extent the Veteran is reporting a continuity of 
symptomatology since the in-service shrapnel injury, these 
reports lack credibility.  They are inconsistent with his 
contemporaneous reports and with the findings during examinations 
and treatment in service and in the years immediately following 
service.  

The Veteran has also argued that impaired vision is the result of 
the service connected eye brow scar.  There is no competent 
medical evidence supporting his theory.  As a lay person, the 
Veteran lacks the medical expertise necessary to provide a 
competent opinion that the scar was the proximate cause or caused 
an underlying worsening (i.e. aggravation) of any current eye 
disability.  The Veteran's eye impairments have all been reported 
as bilateral, whereas his service connected injury was on the 
right.  Medical expertise would be required to say that a current 
eye abnormality was acquired rather than a congenital defect or 
mere refractive error and that the cause of such abnormality was 
the in-service injury as opposed to some other cause.

Accordingly the Board concludes that the preponderance of the 
evidence is against the claim.  Reasonable doubt does not arise, 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an eye disorder is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


